Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to pending claims, filed on 11/06/2019.
2.    Claims 1-15 are pending.
Foreign Priority
3.	Applicant claims a French priority of 11/13/2018; it is considered.
Information Disclosure Statement (IDS)
4.	Applicant files an IDS on 11/06/2019; it is considered.
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a module configured to obtain, from a current position of the aircraft, from data stored in said memory unit, a tuple of radio beacons to be used (in pending claim 14).
- a module configured to obtain, by at least one of said on-board receivers, a distance measurement of the aircraft relative to each of the N radio beacons of said tuple (in pending claim 14).
-  a module configured to compute an integrity position from distance measurements obtained using a predetermined computing method (in pending claim 14).
- a module configured to use the computed integrity position as current integrity position (in pending claim 14), and
- an electronic computing device suitable for implementing a module for determining tuples of radio beacons (in pending claim 15).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to “a computer program”; it does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a software program with no indication that it is embedded in a media structure; therefore, this claim is ineligible, and it is rejected on 35 USC 101 for not belonging to any of four types of eligible claims:  a process, a machine, a manufacture, or composition of matter.
Claim Rejections - 35 USC §102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC §103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1, and 13-14 are rejected under 35 U.S.C. 103 as obvious over Katz (US Pat. 7564404 B2), in view of Natarajan et al., (US Pub. 20180141661 A1) (hereinafter “Natarajan”).
Katz teaches a method and a device for precisely determining a direction and distance of an object to radio beacons (see Katz, the abstract, and Figure 1); and Natarajan teaches a method, a medium, and a system for aircraft navigation along a predetermined trajectory/airway, supplying an aircraft position relative to said trajectory/airway according to a certain accuracy level, the aircraft including a radio receiver for communicating with a radio beacon for supplying a distance of the aircraft relative to said radio beacon,
comprising, during operation (i.e., its implementation in the navigation phase of the aircraft)
a)    from a current position of the aircraft, obtaining from stored data a row of  radio beacons to be used - see Natarajan Fig.1 (104), Fig. 26);
b)    obtaining a distance measurement of the aircraft relative to each of said radio beacons, (see Natarajan para. [0020], and [0032]).
c)    computing an integrity position from distance measurements obtained (see Natarajan para. [0032]).
Natarajan does not disclose about using “a predetermined computing method”; however, because this “claimed method of computing” is not clearly disclosed in claim 1; the examiner broadly assumes this is also a familiar conventional/routine method for distance measurements using by Natarajan (i.e., using a computer to execute related programed steps, see Natarajan, FIGS. 3-4).
d)    using the computed position as current integrity position to guide the aircraft (i.e., “to the determined precise location of the delivery aircraft in controlling movement and routing of the delivery aircraft” see Natarajan para. [0032]).
Natarajan does not expressly disclose a constellation/tuple of beacons; however, claim 1 says such data (from a constellation/tuple of beacons) can be distributed from a remote source (see Fig. 1 refs. 104, and 112; Figure 2 ref. 222, of using a constellation of transponder beacons to track an object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Katz with Natarajan et al. to precisely tracking an aircraft in order to obtain a distance of an aircraft relative to a constellation/tuple of radio beacons in a quick and more accurate manner during navigation.
12.	Claims 2-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz, in view of Natarajan, and in view of  RUHNOW’s NPL “VOR/DME Automated Station Selection Algorithm” (hereinafter “RUHNOW”).
A. Per claims 2, and 15:  The rationales and reference for a rejection of claim 1 are incorporated. 
The examiner’s position about “a communication/receiver not on board an aircraft” step does not have much weight when considering that claimed step would be obvious with available mobile/wireless communication technologies.
For instance, RUHNOW suggests about determining beacon stations (tuples of radio beacons), implemented by a computing device not on board the aircraft (this claimed limitation is obvious because it can be from different sources, for instance: mobile/wireless communications), comprising steps consisting, for at least one segment associated with said airway, of determining at least one tuple of radio beacons usable to compute, by applying said computing method (e.g., “The method should require only modest processor resources” see RUHNOW, pg. 290, line 12), an integrity position of the aircraft (see RUHNOW, pg. 290, line 25) when it flies over a spatial area associated with said segment according to said expected position precision performance level (see RUHNOW, pg. 289, line 7 from the bottom), and storing data relative to tuples of determined radio beacons in a database. (see RUHNOW, pg. 296 line 10, pg. 290, and line 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Katz, and Natarajan with RUHNOW in order to use a computing device not on board the aircraft to estimate distance between an aircraft and beacons with wireless communication between involving parties.
B. Per claim 3:  The rationales and reference for a rejection of claim 2 are incorporated. 
	RUHNOW also suggests that each segment of the airway is defined by two endpoints called sequencing points, two successive segments along said airway having different associated tuples of radio beacons (i.e., segments AF and FG of Fig. 6, see RUHNOW, pg. 295 line 7, and pg. 296 lines 9-10).
C. Per claim 4:  The rationales and reference for a rejection of claim 2 are incorporated. 
RUHNOW uses VOR/DME beacon to determine an aircraft’s location (see RUHNOW, Fig. 6: Predicted flight path through intersection of two circles); therefore, RUHNOW suggests claimed features:
- determining a series of circles/meshes of said map overflown by said airway (see RUHNOW, Fig. 6).
- for each of said circles/meshes, determining at least one tuple of radio beacons making it possible to compute an integrity position of an aircraft flying over said circle/mesh of said map (see RUHNOW, page 289, section “INTRODUCTION” lines 12-19).
D. Per dependent claim 5:  The rationales and reference for a rejection of claim 2 are incorporated. 
RUHNOW further suggests that the determination of a constellation/ tuple of radio beacons comprises using more constellation/tuple of radio beacons, each constellation/tuple including more radio beacons within reception range of an aircraft flying over said spatial area,  comprising: 
-	obtaining distance measurements, each distance measurement being supplied by one of said radio beacons (see RUHNOW, pg. 291, line 5 from the bottom).
-	 computing an integrity position and an associated integrity radius (see RUHNOW, pg. 293, line 4 from the bottom), and
RUHNOW calculates to get an aircraft’s position:
-    comparing the integrity radius with a determined threshold value as a function of the expected position precision performance level (see RUHNOW, pg. 295, line 3 from the top).
A motivation is arriving a compared closest result of an aircraft position by using more/constellation beacons in a particular area.
E. Per dependent claim 6:  The rationales and references for a rejection of claim 1 are incorporated. 
RUHNOW suggests of using a selection of a constellation/tuple of radio beacons and an availability verification of each of the radio beacons of said selected tuple of radio beacons, and in case of unavailability, selection of another tuple of radio beacons from the stored database (see RUHNOW, pg. 297, lines 7-9 from the top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Katz, and Natarajan with RUHNOW to limit to use radio beacons in proximity to a specific area to improve accuracy but within a capability of storing data.
F. Per dependent claim 7:  The rationales and references for a rejection of claim 6 are incorporated. 
RUHNOW further suggests: determining, from the current position of the aircraft, a corresponding map circle/mesh, and obtaining a tuple of radio beacons associated with the determined corresponding circle/mesh (i.e., a method of select a closest station/beacon is suggested, see RUHNOW, pg. 290 lines 23-25, and pg. 299, last paragraph).
G. Per dependent claim 8:  The rationales and references for a rejection of claim 3 are incorporated. 
RUHNOW further suggests: determining, from a current position of the aircraft associated with a current sequencing point, a selection of a tuple of radio beacons stored in association with a segment defined by the current sequencing point and a following sequencing point along the airway of the aircraft (i.e., selecting stations/beacons following sequent points ahead of an aircraft, see RUHNOW, pg. 290 lines 23-25, and pg. 299, last paragraph),
H. Per dependent claim 9:  The rationales and references for a rejection of claim 8 are incorporated. 
RUHNOW further suggests: verifying that the aircraft has reached the following sequencing point (i.e., RUHNOW implies that a location of an aircraft is already confirmed, see RUHNOW, pg. 290 lines 23-25, and obtaining an additional/new tuple of radio stations/beacons to be used following the passing of said following sequencing point (see RUHNOW, pg. 296 lines 9-10).
I. Per dependent claim 10:  The rationales and references for a rejection of claim 8 are incorporated. 
RUHNOW further suggests: to claim 1, comprising, prior to obtaining a distance measurement, tuning at least one on-board radio receiver to an emission frequency of a radio beacon of said tuple (i.e.,” keeping the frequency of station switching reasonably low for a typical general aviation aircraft. ” see RUHNOW page 293, lines 8-9 from top). “
J. Per dependent claim 11: The rationales and references for a rejection of claim 10 are incorporated. 
Applicant claims a step of raising an alarm if an inconsistency is found.
This has been a very familiar condition of a machine/aircraft to alert an operator if there is any abnormal situation/data while operating. Therefore, this claim step has been routinely expected.
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katz, in view of Natarajan, and in view of Schantz et al., (US Pub. 20110148714 A1).  
The rationales and references for a rejection of claim 1 are incorporated. 
Natarajan and Katz do not disclose a step of prior to obtaining a distance measurement, tuning at least one on-board radio receiver to an emission frequency of a radio beacon of said tuple; however, Schantz et al suggest that action ( i.e., “corresponding characteristic range of operation as a function of frequency is presented in table 200; FIG. 2. Tuning lower frequencies permit operation at longer ranges; tuning higher frequencies are preferred for shorter ranges” see Schantz et al., [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Katz, and Natarajan with Schantz et al., to perform some tuning steps before actually obtaining a measurement for a better measuring result.
Conclusion
14.	Claims 1-15 are rejected.  
15.	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662